Name: 97/839/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by Belgium pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  organisation of transport;  European Union law;  land transport
 Date Published: 1997-12-19

 Avis juridique important|31997D083997/839/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by Belgium pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch and French texts are authentic) Official Journal L 349 , 19/12/1997 P. 0066 - 0066COMMISSION DECISION of 3 December 1997 concerning a request for exemption submitted by Belgium pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch and French texts are authentic) (97/839/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8 (2) (c) thereof,Whereas the request submitted by Belgium on 14 March 1997, which was received by the Commission on 18 March 1997, was accompanied by a report containing the information required by Article 8 (2) (c); whereas the request concerns the installation on one type of motor vehicle of two types of headlamps fitted with two types of gas discharge lamps; whereas the two types of headlamps and lamps are the subject of an exemption granted pursuant to Article 8 (2) (c);Whereas the installation of these new types of headlamps fitted with gas discharge lamps meets the requirements of UNECE (United Nations Economic Commission for Europe) Regulation No 48; whereas it is therefore justified to allow the type of motor vehicle to benefit from the granting of EEC type-approval on condition that the type of vehicle concerned is equipped with an automatic headlamp levelling system, a headlamp cleaning device and a system guaranteeing that dipped-beam headlamps are lit even if the main-beam headlamps are lit;Whereas the Community Directive concerned will be amended in order to enable headlamps fitted with gas discharge lamps to be installed on one type of vehicle;Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS REGULATION:Article 1 The request submitted by Belgium for an exemption concerning the installation on one type of motor vehicle of two types of headlamps fitted with two types of gas discharge lamps is hereby approved on condition that the type of vehicle concerned is equipped with an automatic headlamp levelling system, a headlamp cleaning device and a system guaranteeing that dipped-beam headlamps are lit even if the main-beam headlamps are lit.Article 2 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 3 December 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.